Citation Nr: 0708839	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  06-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to eligibility for vocational rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code.

(The issue of entitlement to service connection for 
loss/erosion of teeth, to include as secondary to the 
veteran's service-connected fibromyalgia, or as due to 
undiagnosed illness is the subject of a separate appellate 
action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, and had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at the Nashville, Tennessee, Regional 
Office (RO).

In February 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2006).


FINDINGS OF FACT

1.  The veteran is currently service connected for 
fibromyalgia, at a 20 percent evaluation.

2.  In May 2006, a VA counseling psychologist concluded that 
the veteran did not have an employment handicap because he 
had overcome his employability impairment through his 
education and current employment.

3.  The veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; he 
does not have an employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are codifed in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2006).  However, those duties are inapplicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that those 
duties are not applicable to certain cases, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by the 
Veterans Claims Assistance Act of 2000).  The statute at 
issue in this matter is not found in Chapter 51; rather, it 
is found in Chapter 31. 

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

It appears from the record that the veteran's claim has been 
denied based on a finding that the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his pattern of abilities, 
aptitudes, and interests, and successfully maintained such 
employment.  If such is true, than a veteran does not have an 
"employment handicap" under VA regulations at 38 C.F.R. § 
21.51(f)(2)(iii).  The veteran argues that he is in need of 
vocational rehabilitation services because he would like to 
pursue another area of study that is in high demand, for 
increased job security and longevity.  He indicated that, in 
his current position, he had not been promoted for six years, 
felt he was at a stand still, and knew that his abilities, 
aptitudes, and interest were above what he was afforded in 
his current position.

In this case, the veteran has an impairment to employment, 
and his service-connected conditions contribute to the 
impairment of his employment.  This is not in dispute.  Under 
VA regulations, however, when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment, the VA must find that an "employment 
handicap," as VA defines such a handicap, does not exist.

The record shows that the veteran graduated from high school 
in 1985, completed a BA in Business Administration in 1998, 
and an MS with a Health Services Administration concentration 
in 2005.  He previously worked as a human resources (HR) 
clerk from August 1994 to August 1995.   He worked in an HR 
clerical position at a private hospital from October 1995 to 
April 1996; he left that position due to a long commute.  He 
held several part time jobs from 1996 to 1998 while he was 
completing his BA degree.  In November 1998, he started 
working for a private firm as an IT recruiter, and kept that 
job until November 1999, when he left, as the job changed to 
commission only.  Since May 2000, he has been working at a 
private hospital as an employment recruiter.  

A VA counseling psychologist report dated May 2006 indicated 
that, in his current job, the veteran reported a monthly net 
pay of $2414 a month, indicated that he was very happy with 
the job, and was not having any problems fulfilling all job 
demands.  He had been able to maintain this sedentary skilled 
job for six years with no problems.  The counselor therefore 
determined that, while the veteran did have an impairment of 
employability due to his service-connected disability, the 
veteran had overcome the effect of that impairment to 
employment, and did not therefore have an employment 
handicap, and was not therefore entitled to vocational 
rehabilitation services.

Therefore, considering the evidence of record, the Board 
finds that the veteran does not currently have an "employment 
handicap", and is not entitled to vocational rehabilitation 
under Chapter 31. While it may be true that an additional 
degree would generate more income and provide greater job 
flexibility to the veteran, the overall record does not 
suggest that an additional degree is necessary to maintain 
suitable employment for the veteran.

Although the Chapter 31 provisions of suitable employment are 
subjective, the Board finds that these provisions do not 
require VA to provide unlimited training for the mere purpose 
of allowing the veteran to have more employment 
opportunities.  The veteran has been able to maintain 
employment for over six years, in a position consistent with 
his previously chosen educational degrees.  While the 
veteran's service connected disabilities do have some impact 
on his employment, which is reflected in the level of 
disability evaluation the veteran currently receives, the 
evidence of record shows that the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his pattern of abilities, 
aptitudes, and interests.  He therefore does not have an 
"employment handicap", such that he is entitled to vocational 
rehabilitation training.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


